HORTON, J.,
dissenting: The reversal of the trial court’s discretionary ruling admitting the prior bad acts evidence, in my opinion, perpetuates two errors of this court. The perpetuated errors involve the Bassett!McGlew limitation on relevancy, when the logical chain includes an inference that may be based on character or propensity, and the Whittaker plan limitation, which says that any prior bad acts admitted to prove a plan must be integral to that plan. See State v. Bassett, 139 N.H. 493, 503-04, 659 A.2d 891, 898-99 (1995) (Horton, J., dissenting); State v. McGlew, 139 N.H. 505, 511-12, 658 A.2d 1191, 1196-97 (1995) (Horton, J., dissenting); State v. Whittaker, 138 N.H. 524, 530-32, 642 A.2d 936, 940-41 (1994) (Horton, J., dissenting).
The evidence in this case was admitted to prove that the defendant had a plan or scheme to condition the victim to accept the defendant’s sexual advances and to demonstrate the context of the relationship between the victim and the defendant. The trial court twice gave carefully structured limiting instructions to eliminate the jury’s consideration of this evidence to show the defendant’s bad character or his propensity to commit the charged crime. The majority rejects admission on the first ground despite these instructions, saying that the prior bad acts must be directly intertwined with the charged crime so as to have been one continuing plan in the *832mind of the defendant and that their intertwining must be sufficient to support an inference that such a plan existed in the mind of the defendant. The majority would require that any inferential path must be free of character and propensity. The trial court treated the offer as a Whittaker plan. The State proposed to prove that the defendant held an ongoing scheme to condition the victim to accept his sexual advances. If this offered evidence has any tendency to make the existence of this scheme more probable than it would be without this evidence, it is relevant. See N.H. R. Ev. 401. If the prior bad acts are so remote in time or logical connection from the charged crime that they would not make the scheme more probable, then they are not relevant. This is the test for the first prong of the New Hampshire Rule of Evidence 404(b) analysis set forth in State v. Kirsch, 139 N.H. 647, 653-54, 662 A.2d 937, 942 (1995). Although I reject the perpetuation of the Whittaker limitation, I would hold that the offered evidence was relevant to the proof of a Whittaker plan, and that there was sufficient nexus to include the prior bad acts in the plan resulting in the charged crime. Even though I reject the Bassett/McGlew landmines in the inferential path, I would hold that the inferential path could be traveled without reference to character or propensity. If, in fact, a Whittaker plan is proven to the satisfaction of the jury, character and propensity are not needed elements. The defendant had the criminal result in mind from the first bad act.
The majority rejects admission based on the second ground, context, saying that the evidence fails to have direct bearing on the issue in dispute, apart from its tendency to show propensity. The majority rejects the trial court’s finding that understanding the context and relationship between the defendant and the victim was a fair and proper proof target for the jury in its pursuit of the ultimate fact, guilt or innocence. I would find relevance and sustain this exercise of the trial court’s discretion.
Context is a difficult and dangerous permitted proof target under Rule 404(b). In many cases it is merely a synonym for propensity, and therefore proscribed. This would be true where the sole context picture relates to the defendant and his likelihood to act in conformity with the acts in the context picture. In other cases the context picture explains the crime in a more general sense. This is true where a relationship is involved and where the reaction of the victim is part of the context picture. This makes context a permitted proof target. It is related to, and part of the history of, the crime. See Burke v. State, 624 P.2d 1240, 1250 (Alaska 1980); Covington v. State, 703 P.2d 436, 441 (Alaska Ct. App. 1985). Context is an *833appropriate proof target in the case at hand. The understanding of the relationship between the defendant and the victim does much to explain the crime and proof of the facts of this relationship was properly before the jury. The court’s instructions forbade the jury from using such proof to find propensity. The logical path to context can be trod, in this case, without reference to propensity.
Because I believe that evidence of the defendant’s prior conduct with the victim was properly admitted, I respectfully dissent.
THAYER, j., joins in the dissent.